Decree of the Surrogate’s Court, Queens County, settling the executor’s final account, in so far as appealed from, reversed on the law and the facts and the matter remitted to the Surrogate’s Court to take further proof in relation to the claim of respondent Lillian Linzer, with costs to all parties filing briefs, payable out of the estate. On this record it may not be said that the claim of Lillian Linzer has been established. There is no proof that the assignment in evidence, upon which her claim is based, was delivered to the decedent or was received by some one in his behalf; and further, if delivered or received, the conditions "of such delivery, if any, do not appear, although that may be the subject of inference from the recitals in the will. Upon the argument of the appeal it was suggested that further proof, tending to supply the deficiencies pointed out, may be furnished. Lazansky, P. J., Hagarty, Cars-well, Johnston and Adel, JJ., concur.